Mr. Justice Dickey : I concur in the views here expressed by the Chief Justice. If A, owing B a given sum, for a valuable consideration takes a written promise made by C to A, (and to which promise B is not a party,) that 0 will pay to B the amount due to B by A, this is simply a contract between A and C, in which B, strictly speaking, has no rights. By the ancient rules, B could not avail himself of this promise, except by a suit in the name of A, against 0. Afterwards the form of proceeding was so modified that B was, and now is, permitted to sue in his own name, instead of in the name of A, for his use. When A thus exacts a promise from C to pay A’s debt to C, it affects B only in so far as the same may be regarded as an offer by A to B to give B additional security. Until something occurs which may be construed as an executed gift, A may withdraw the offer.